Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.

EXAMINER’S COMMENT REGARDING REQUIREMENT FOR DEPOSIT OF BIOLOGICAL MATERIAL UNDER 37 CFR § 1.801-1.809
The Deposit Statement in the specification at ¶ [00244] is deemed in accordance with 37 CFR § 1.801-1.809 except for the missing ATCC accession number.  In the response submitted on 11 March 2021, Applicant has asserted that they will amend the claims to include the ATCC accession number and will comply with 37 CFR 1.801-1.809 (see Applicant response dated 11 March 2021, p. 3, Section C.).  
Since the application is otherwise in condition for allowance except for the needed deposit of soybean cultivar 86172030 seed and since the Office has received assurance that an acceptable deposit will be made on or before payment of the issue fee, the Office is authorized to mail Applicant a Notice of Allowance and Issue Fee Due together with a requirement that the needed deposit be made within THREE (3) MONTHS of the mail date of this letter (see 37 CFR § 1.809(c)).
Under 37 CFR § 1.809(c)(d) an applicant is required to make a deposit of seed within three months after the mailing date of the Notice Of Allowance and Issue Fee Due.  The period for satisfying this requirement is NOT extendible, and failure to make the needed deposit of seeds of soybean cultivar 86172030 will result in abandonment of the application for failure to prosecute.  The deposit statement in the specification, and all claims which refer to the instant seeds by name, must be amended to include the before the payment of the issue fee as an Amendment After Allowance under 37 CFR § 1.312.  Finally, the statement of deposit in the specification shall contain:  

(1) The accession number for the deposit(s);
(2) The date of the deposit(s);
(3) A description of the deposited biological material sufficient to specifically identify and to permit examination; and 
(4) The name and address of the depository (see 37 CFR § 1.809(d)).
(5)  A statement that upon allowance of any claims in this application, all restrictions on the availability to the public of the variety will be irrevocably removed by affording access to the deposit.  This statement must appear above the signature of the Applicant or the Applicant's representative. 


Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662